Citation Nr: 0813083	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than November 26, 
2002, for the grant of service connection for paranoid 
schizophrenia.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962, from July to October 1968, and from November 
1968 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision in which the RO granted 
service connection for paranoid schizophrenia, and assigned a 
100 percent rating, effective November 26, 2002.  In a July 
2004 letter, the veteran raised the question of entitlement 
to an earlier effective date for the grant of service 
connection for paranoid schizophrenia.  The RO subsequently 
denied an earlier effective date for the grant of service 
connection in a March 2005 rating decision.  The veteran 
continued to question the effective date assigned in a May 
2005 letter, and the RO subsequently denied entitlement to an 
earlier effective date for the grant of service connection in 
an August 2005 rating decision.  The veteran filed a notice 
of disagreement (NOD) with the denial of an earlier effective 
date in September 2005.  A statement of the case (SOC) was 
issued in January 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  On November 26, 2002, the RO received the veteran's 
initial claim for service connection for a nervous condition.  

3.  The record contains no statement or communication from 
the veteran, prior to November 26, 2002, that constitutes a 
pending claim for service connection for a nervous condition, 
to include paranoid schizophrenia.  


CONCLUSION OF LAW

The claim for an effective date earlier than November 26, 
2002, for the grant of service connection for paranoid 
schizophrenia is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, the January 2006 SOC included citation 
to the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for grants of 
service connection.  A May 2006 letter specifically provided 
notice regarding the assignment of effective dates.  
Moreover, the veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the grant of service connection 
for paranoid schizophrenia.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As explained below, the claim for 
an earlier effective date lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to this claim.  See Mason v. Principi¸16 Vet. App. 
129, 132 (2002).  



II.  Analysis

Under the applicable criteria, generally, the effective date  
of an award based on, inter alia, an original claim, shall be  
fixed in accordance with the facts found, but shall not be  
earlier than the date of receipt of application therefor.  38  
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2007).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. §  
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for a nervous condition on November 
26, 2002.  Although there is no date stamp on the claim, the 
veteran's signature is dated November 26, 2002.  The RO 
denied service connection for schizophrenia, claimed as a 
nervous condition, in a July 2003 rating decision.  The 
veteran filed an NOD with the July 2003 denial in September 
2003, and, in the April 2004 rating decision, the RO 
subsequently granted service connection for paranoid 
schizophrenia, effective November 26, 2002.  The effective 
date of the grant of service connection for paranoid 
schizophrenia was based on the date of receipt of the 
veteran's claim for service connection for a nervous 
condition.  

The veteran has advanced many arguments in connection with 
his claim for an earlier effective date.  In his July 2004 
letter, he asserted that he was entitled to an earlier 
effective date for the grant of service connection because 
the first time he applied for compensation, VA only 
considered service medical records from his first period of 
enlistment.  The veteran added that he had been given his 
initial claim at the New York RO in 1973 or 1974.  In a May 
2005 statement, the veteran indicated that his disability had 
occurred in service in 1968 and continued to the present.  In 
his September 2005 NOD, the veteran indicated that he was 
staying with a friend in 1972 and that he applied for VA 
benefits, but that VA looked at his first period of service, 
instead of his service in 1968.  He added that VA gave him a 
"claim card" which was the only proof he had that he tried 
to file a claim for disability in 1973.  Finally, in his 
April 2006 Form 9, the veteran indicated that he mistakenly 
used the wrong date on his application.  

Despite the foregoing, the Board finds no document that can 
be construed as a claim for service connection for a nervous 
condition, to include paranoid schizophrenia, associated with 
the claims file prior to November 26, 2002.  While, as 
indicated above, the governing legal authority authorizes an 
effective date for the grant of service connection as early 
as the day after the date of the veteran's discharge from 
service if a claim for service connection was filed within 
one year of discharge, such is not the case here.  Hence, the 
veteran's assertions that he had paranoid schizophrenia since 
his discharge from service are to no avail.  

In this regard, the earliest record in the claims file 
regarding a claim for service connection is an October 1967 
claim for service connection for a back condition.  The 
veteran was afforded a VA examination in December 1967 which 
included no psychiatric findings.  The RO denied service 
connection for a back condition in a January 1968 rating 
decision.  The next record from the veteran associated with 
the claims file is a claim for Chapter 34 educational 
benefits received in April 1968.  The veteran again filed a 
claim for Chapter 34 educational benefits which was received 
in September 1975.  Therefore, as there is no communication 
which can be construed as a claim, formal or informal, for 
service connection for paranoid schizophrenia within one year 
of separation from service, the appropriate effective date 
for the grant of service connection is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

Although the veteran has asserted that he filed a claim for 
benefits in 1972 or 1973, thorough review of the claims file 
reveals no communication regarding service connection for a 
nervous condition, to include the "claim card" described by 
the veteran, prior to November 2002.  Rather, the next 
document in the claims file after the September 1975 claim 
for Chapter 34 benefits is the November 2002 claim for 
service connection.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity in this case is not rebutted, 
because the only evidence to the contrary, are the veteran's 
statements that he filed a claim in 1972 or 1973.

Further, the Board has considered the veteran's assertion 
made in his April 2006 substantive appeal, that he used the 
wrong date on his application, however, the Board finds that 
the date included on the claim for service connection for a 
nervous condition, at the time of filing of the claim, is 
inherently more credible than the veteran's comments made 
regarding the date used on his application, made several 
years later and in connection with a claim for benefits.  
Further, although there is no date stamp on the claim, the 
Board notes that the RO indicated in its July 2003 rating 
decision that the claim was received on November 26, 2002, 
thus bolstering the conclusion that the date used on the 
original claim for service connection was correct.  

In this case, the first document that can clearly be 
construed as a claim for the benefit sought was filed on 
November 26, 2002.  As such, there is no legal basis for 
granting service connection for paranoid schizophrenia prior 
to this date.  Rather, the governing legal authority makes 
clear that, under these circumstances, the effective date can 
be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for paranoid schizophrenia earlier than 
November 26, 2002, is assignable, the claim for an earlier 
effective date for the grant of service connection for 
paranoid schizophrenia must be denied.  Where, as here, the 
law and not the evidence is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than November 26, 2002, for the 
grant of service connection for paranoid schizophrenia, is 
denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


